Citation Nr: 1041038	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right leg 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disability.


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1974 to June 
1977 and from May 1982 to December 1986.  In November 2007, the 
Department of Veterans Affairs (VA) determined that his second 
period of service from May 1982 to December 1986 terminated with 
a character of discharge of a nature which was a bar to VA 
compensation benefits based on that period.  See 38 C.F.R. § 
3.12(a) (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the VA Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A December 1993 rating decision that denied service 
connection for bilateral leg injuries, on the basis that there 
was no evidence associating the Veteran's current conditions with 
the Veteran's active service, was not appealed.

2.  Evidence compiled since the December 1993 rating decision 
regarding service connection for bilateral leg injuries does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection 
for bilateral leg injuries is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for bilateral leg injuries 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1993 RO rating decision, the Veteran was denied 
entitlement to service connection for right and left leg 
disabilities on the basis that there was no evidence associating 
the Veteran's conditions with the Veteran's active service.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides that 
a claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 38 
C.F.R. § 3.156.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim for service connection for a right leg disability and left 
leg disability is based on the same factual basis as the time the 
case was last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

At the time of the December 1993 RO rating decision the pertinent 
evidence of record included the Veteran's available service 
treatment records (STRs), and the report of a VA Compensation and 
Pension (C&P) exam, dated in February 1993.

Evidence compiled since the December 1993 rating decision 
includes VA treatment records dated December 1995 to April 2004, 
and records of medical treatment from the Florida Department of 
Corrections, which do not reveal any evidence of a bilateral leg 
condition that may be related to the Veteran's active service.  
This evidence, while new, is not material to the issue of service 
connection for a bilateral leg condition.  Although the Veteran 
is competent to say now, as he has in conjunction with his 
previous claim, that he has a bilateral condition that is related 
to service, there is still no competent medical evidence that 
links a current bilateral leg condition to service.  As the newly 
submitted evidence does not show that he has a current disability 
that is related to an injury in service, it does not raise a 
reasonable possibility of substantiating the claim.  New and 
material evidence having not been found, the Veteran's request to 
reopen his claims for service connection for a bilateral leg 
condition must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of the appeal the Court issued a decision in 
which it held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of the 
evidence and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in June 2010 the Veteran was advised of the 
information and evidence necessary to reopen his claims for 
service connection for a right leg disability and a left leg 
disability, and of the evidence needed to substantiate the 
underlying claims for service connection.  He was also advised of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  He was 
also informed him of how VA establishes disability ratings and 
effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board 
thus finds that the Veteran has been provided adequate notice in 
accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his 
claims for service connection.

In January 2010, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional notice was sent to the Veteran in a letter dated in 
June 2010.  

Regarding the duty to assist, the available STRs and VA treatment 
records have been obtained and associated with the claims file.  
The Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 





ORDER

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a right leg disability is 
not reopened and the claim remains denied.

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a left leg disability is 
not reopened and the claim remains denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


